STATE OFFICERS AND EMPLOYEES Those members of the State Employees Retirement System who have submitted the required proof of disability set forth in 74 O.S. 915 [74-915](b) (1976), may be paid benefits retroactive to date of disability but not prior to the date of entitlement as established by the Social Security Administration and further subject to the limitations as set forth in 74 O.S. 914 [74-914](3) (1976).  The Attorney General is in receipt of your letter wherein you ask, in essence, the following question: May the Oklahoma Employees Retirement System pay disability retirement benefits as of the date of disability rather than beginning such payments only after later submission of proof of eligibility for such benefits? Title 74 O.S. 915 [74-915](b) (1976), provides as follows: "A member shall be considered disabled if such member qualifies for the payment of Social Security disability benefits, and shall be eligible for benefits hereunder upon proof of such disability, provided such member is an active full-time employee with a participating employer at the time of injury or inception of illness or disease resulting in subsequent certification of eligibility for Social Security disability benefits by reason of such injury, illness or disease, providing such disability is certified by the Social Security Administration within one year after the last date physically on the job and after completion of at least ten (10) years of participating service or combined prior and participating service. The member shall submit to the Retirement System the Social Security Award Notice certifying the date of entitlement for disability benefits, as issued by the Social Security Administration, Department of Health, Education and Welfare, Baltimore, Maryland. Disability benefits shall become effective the first of the month following receipt of all properly executed documents and final approval by the Retirement System but shall not become effective prior to date of entitlement as established by the Social Security Administration. Benefits shall be based upon length of service and compensation as of the date of disability, without actuarial reduction because of commencement prior to age sixty-five (65). No optional forms of benefit payments shall be allowed. Benefit payments shall cease upon the member's recovery from disability prior to age sixty-five (65). Future benefits, if any, shall be paid based upon length of service and compensation as of the date of disability. In the event that disability ceases and the member returns to employment within the System credited service to the date of disability shall be restored, and future benefits shall be determined accordingly." (Emphasis added) It was the apparent intent of the Legislature to establish a disability retirement benefit for those members of the System who can qualify therefor. The underlined provisions noted above place a limitation upon the Retirement System concerning the effective date of such benefits, that being not prior to the date of entitlement as established by the Social Security Administration. Any benefit payable under the Retirement System, however, is limited further by the provisions of 74 O.S. 914 [74-914](3) (1976), which provides in part as follows: "No retirement benefits shall be payable to any member until the first day of the month following the termination of the member's employment with any participating employer." It is, therefore, the opinion of the Attorney General that your question be answered as follows. Those members of the State Employees Retirement System who have submitted the required proof of disability set forth in 74 O.S. 915 [74-915](b) (1976), may be paid benefits retroactive to date of disability but not prior to the date of entitlement as established by the Social Security Administration and further subject to the limitations as set forth in 74 O.S. 914 [74-914](3) (1976).  (JAMES H. GRAY) ** SEE: OPINION NO. 78-116 (1978) **